EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 15-25 directed to the method claims of Group II, non-elected without traverse in applicant’s remarks filed 11/13/2018 in response to a restriction requirement mailed 09/12/2018.  The method Claims 15-25 of non-elected Group II are not eligible for rejoinder with the distinct method Claims 1-14 of elected Group I, because non-elected Claims 15-25 neither depend from nor require all limitations of allowable Claims 1-14 (see MPEP § 821.04).  Accordingly, Claims 15-25 have been cancelled (see MPEP § 821.02 teaching “[w]here the initial requirement is not traversed (either expressly or by virtue of an incomplete reply), the examiner should take appropriate action on the elected claims…”).

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered): 
Regarding Claims 15-25:
Cancel Claims 15-25.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because, as applicant details in their Appeal Brief filed 10/01/2020 (see pgs. 7-8), the closest prior art of record (i.e. Forbes) neither anticipates nor renders obvious the similar limitations of independent Claims 1 and 2, including a method of controlling energy consumptive devices in at least one building, the method comprising, inter alia, the steps of: 
simulating operation of at least one energy consumptive device in said at least one building over a simulation period of time in accordance with predicted circumstances over said simulation period of time and in accordance with a plurality of control plans using said software model to predict behavior of said at least one building; 
for at least one of said plurality of control plans, re-simulating building behavior a plurality of times, each time with a different perturbation imposed, with each perturbation corresponding to a different degree of participation in a grid market, to thereby determine an amount of participation in said grid market available to said at least one building;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892